Title: Ingenhousz to Baron von Pichler, 29 December 1777: Extract
From: Ingenhousz, Jan
To: Pichler, Carl Joseph, Baron von

This letter paraphrases what must have been a long one from Franklin, now missing, that was written shortly after he received the news of Saratoga. The paraphrase makes clear that Austin, the carrier of that news, had brought a great many more details about the campaign, some of them anecdotal, than appear in the dispatches we publish; these Franklin forwarded along with his own view of developments. Ingenhousz had asked for just such material, to be communicated to Maria Theresa. He was at the moment in the Netherlands, furthermore, among fellow countrymen avid for any word from America, and was on his way to England, where he might put inside information to good use.
 
Dec. 29, 1777
J’ai reçu aujourd’hui en arrivant en cette ville une longue lettre de Mr. Franklin datée Passy le 21 Dec. accompagnée d’un bon nombre des relations de ce qui s’est passé en Amerique, et dont les Gazettes Angloises ont donné des detailles, qui different entierement de ce qui reellement s’est passé entre les deux armées. Mr. Franklin a bien voulu me les communiquer pour me donner une idée exacte des affaires presentes. Quoiqu’il n’ignore pas que, quelque persuadé que je sois de sa droiture, je ne puis envisagér la resistance des Americains au Gouvernement Britannique comme necessaire, il ne s’en fache cependant pas. Il dit, qu’il voit avec autant de douleur que moi la ruine dans laquelle se plonge cette nation qu’il a jadis aimé aussi sincerement que moi. Mais, il ajoutte, que cette même nation en persistant toujours dans cette guerre cruelle et barbare a forcé sa Patrie a la dure necessité de l’humilier, ou de perir avec elle, que dans cette dure alternative il n’est pas etonnant que l’Amerique prefere de voir la ruine de la Grande Bretagne que sa propre destruction. Il pense que la Grande Bretagne humiliée et dechue de sa grandeur altiere en deviendra elle même plus heureuse en devenant plus traitable, moins insolente, moins querelleuse, qu’elle jouira de plus de tranquilité et que le reste de l’Europe s’en trouvera mieux, en participant avec les Anglois les avantages du commerce de l’Amerique et en n’etant plus si souvent entrenée dans les malheurs de la guerre que cette nation entreprenoit souvent sans autre raison reelle que pour humilier ces nations, qu’ils appellent leurs ennemis naturels.
Il croit que ceux qui semblant vouloir insinuer que l’Amerique devenu libre deviendra un peuple trop puissant et redoutable a l’Europe dont elle pourroit envahir les possessions dans les deux indes, sont des politics qu’on pourroit confondre par une seule question. Si l’amerique sans l’angleterre pourra devenir redoutable, que deviendroit l’Angleterre combinée de nouveau avec l’Amerique? Ceux donc qui connoissent l’insolence naturelle a la Nation Britannique penseront que l’interest commun de l’Europe est de tenir ces deux nations separees.
Il me communique entre autre quelques anecdotes, qu’il tient de l’expres envoyé du congres en france pour lui porter ces importantes nouvelles, deja rependues, et qui prouvent, selon lui, la dureté avec laquelle la Gr. Br. continue encore de traiter l’amerique, et la generosité des Americains vis a vis les Anglois. Le general Burgoyne en avancant dans le pays ravagea en general touttes les maisons distribues par les campagnes. Cependant le General gates lui accordoit genereusement des conditions honorables. Mais le Gen. Gates demandoit au Gen. Burgoine comment il pouvoit obtenir de son coeur la resolution de bruler les habitations des campagnes et cela justement a l’approche de l’hiver qui est des plus rudes dans ces pays sur quoi il repondoit qu’il l’avoit fait par ordre du Roy. General Burgoyne avoit brulé entre autres la maison de campagne du General Schuyler et tous les moulins qui y appartenoient, a Saratoga. Lorsque, etant prisonnier de guerre, il arriva a Albany, ou le general Schuyler reside communement en hiver, il fut reçu poliment par ce general, qui lui fournissoit outre cela de touttes choses necessaires et agreables dans son voyage pour Boston. Etant a table avec le Gen. Schuyler, il se montroit un peu honteux du tort qu’il lui avoit fait en detruisant sa maison. Schuyler lui prioit de ne pas se mettre en peine au sujet de la perte de sa maison, car, dit-il, je me compte heureux de trouver l’occasion de pouvoir vous montrer des politesses ici dans une meilleure. Quelques uns du petit peuple de la milice sollicitoient le general schuyler de delivrer le general Burgoine dans leurs mains pendant le tems d’une heure. Surpris de cette proposition il leur demandoit ce qu’ils en voudroient faire, sur quoi ils repliquoient, qu’il n’avoient aucune intention de lui fair du mal; mais que, comme il etoit entré dans leur pays en menaçant les habitants de les reduire par touttes sortes d’executions, ils vouloient le dishabiller, le goudronner, le rouler dans des plumes, le mettre dans cette condition sur un tonneau et le forcer de réciter lui-même la proclamation qui contenoient ces menaces. Le general les reprimandoient severement en leur donnant pour lesson, qu’on ne doit jamais fair la moindre insulte a un prisonnier de guerre.
Mr. Franklin ajoutte que l’Amerique n’a jamais ete si bien pourvue de toutte sorte des munitions qu’a present, et que par consequent mylord Stormond a ete très mal informé, en assurant positivement comme il faisoit il y a deux mois que par defaut de munitions l’amerique se Trouvera certainement en necessité de mettre bas les armes. Nous sommes, ajouté il, toujours prets de faciliter la paix sous des termes honorables, quoique pour le present nous ne soyons pas encore disposer de la demander a ce gouvernement hautain et mechant.
Il ajoute encore que de 398 Hessois et Brunswicois fait prisonniers de guerre par la milice de Bennington, 370 ont supplié le gouvernement de la Nouvelle Angleterre de ne pas les echanger mais de les permettre de rester dans le pays. On leur a accordé leur demande. On croit que le 2000 qui sont fait prisonniers a Saratoga suivront leur exemple ou deserteront.
Tout ceci me semble indiquer assez clairment que la Gr. Bretagne, qui a entrepris cette guerre sur des notions erronées des affaires de l’amerique et sur la maniere de penser des Americains, continue encore a être egalement aveugle au sujet de la façon de penser des Americains actuellement. On espere en vain de contraindre ce peuple trop irrité à l’obeissance ou de les persuader par la douceur a accepter de nouveau un joug qu’ils ont secoué avec tant d’opiniatreté.
Mr. Franklin commence a paroitre plus en publique, et je ne serois pas etonné que ses raisonnements, dont la solidité est communement si forte qu’on ne sauroit s’empecher de s’y rendre, n’entrainassent la France a la fin a prevenir la gr. Bretagne en declarant l’Amerique un peuple independant. Mais quoique je sois assuré qu’il n’a pas manqué d’y travailler, il ne m’a pas avoué qu’un traité est en agitation, mais il ne me l’a pas nié non plus. Les raisons que la France a pour s’allier avec l’Amerique sont trop fortes pour pouvoir y resister longtems.
Les pieces que Mr. Franklin m’a envoyé pour me mettre mieux au fait de ce qui se passe en amerique qu’on ne sauroit l’être en lisant les relations des Anglois seront jointes ici, copiées par les secretaires du Pr. de Starhemberg, sous les N. 1, 2, 3, 4, 5, 6, 7 et 8. Elles contiennent quelques faits rectifiés de derniers evenemens.
En passant en Angleterre, ma correspondance avec Franklin sera interrompue, car son nom commencé à être trop odieux à tous ceux qui l’envisagent comme le chef de cette fatale insurrection pour paroître avec tranquilité avoir quelque liaison avec lui.
